Citation Nr: 1409952	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1988, January 1991 to June 1991, August 1997 to May 1998, March 2001 to December 2001, and January 2003 to April 2004.  He has also served in the Army Reserves, with additional records showing he was ordered to active duty in August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In May 2013, the Board remanded this matter for additional development.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing has been associated with the Virtual VA file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Psoriasis is shown by clear and unmistakable evidence to have pre-existed the Veteran's January 2003 to April 2004 period of active service.

2.  The evidence does not clearly and unmistakably show that pre-existing psoriasis was not aggravated during active service.



CONCLUSION OF LAW

Service connection for psoriasis is warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Furthermore, given the favorable disposition herein, any deficiencies in complying with VCAA would be harmless error.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that (1) the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  See Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

Although the record raises several potential theories of entitlement based on different periods of active duty, for the purposes of this decision, the Board will focus on the issue of whether the Veteran's claimed skin disability was aggravated by his period of active duty from January 2003 to April 2004.

The Veteran's official January 2003 Report of Medical Examination at the beginning of his 2003-2004 period of active duty reflects that he had normal skin.  As such, he is presumed to have been sound upon entering this period of active duty.  In order to rebut this presumption of soundness, the evidence must include clear and unmistakable evidence of a preexisting condition, and clear and unmistakable evidence that the pre-existing condition was not aggravated by service.

In this case, the Veteran noted on a January 2003 Report of Medical History that he had previously had a skin disorder.  Medically, a July 1994 letter from H.J.C., M.D., indicates that the Veteran had psoriasis on his elbows.  Dr. C. prescribed treatment with Temovate cream.  As such, the Board finds that this evidence clearly and unmistakably shows that the Veteran's psoriasis pre-dated his 2003-2004 active service.

Continuing the analysis, as set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).

Here, the service treatment records show that the Veteran was treated for psoriasis subsequent to his January 2003 entrance examination, and in July 2003.  The Veteran has additionally submitted lay statements from C.S.P. (military police brigade surgeon) and A.D.P. (combat medic/LPN), both of which reflect that the Veteran was treated on multiple occasions for outbreaks of psoriasis while on active duty in 2003 and 2004.

On VA compensation and pension examination in January 2008, the examiner stated that she could not find evidence that the Veteran was diagnosed with or treated for psoriasis while on active duty.  For that reason, the examiner opined that it was less likely as not that the Veteran's psoriasis was incurred secondary to his service.

The Board also notes that the Veteran is competent to describe experiencing pruritic skin, as such comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  Here, the Veteran has provided credible testimony of a worsening of symptoms during his deployment in Iraq, and such testimony appears to be corroborated by treatment records showing increasingly widespread psoriasis over the last decade.

Although the January 2008 VA examiner gave a negative opinion, statements from C.S.P. and A.D.P. provide medical evidence that the Veteran was treated for psoriasis during his active duty in 2003 and 2004, as these individuals were medical personnel who treated the Veteran while he was deployed.  In light of their statements, as well as the Veteran's testimony, the Board finds that the high evidentiary burden of finding clear and unmistakable evidence of no aggravation has certainly not been met.  Accordingly, service connection for a skin disability, diagnosed as psoriasis, is warranted.



ORDER

Entitlement to service connection for a skin disability, diagnosed as psoriasis, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


